Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to tbe approval of tbe Court, that at tbe time of exportation of tbe cotton piece goods involved in tbe above appeal sucb or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of tbe country from which exported, in tbe usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States at tbe invoiced unit values, net packed, and that there was no higher foreign value for sucb or similar merchandise at the time of exportation of tbe involved merchandise.
IT IS FURTHER STIPULATED AND AGREED that this ease may be submitted for decision on tbe foregoing stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoiced unit values, net packed.
Judgment will be entered accordingly.